101 F.3d 108
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.UNITED STATES of America, Appellee,v.Melvin PINCKNEY and Fundador Cuevas, also known asPowerhouse, Defendants-Appellants.
Nos. 95-1181, 95-1317.
United States Court of Appeals, Second Circuit.
March 22, 1996.

1
APPEARING FOR APPELLANT:Marjorie M. Smith, Tappan, New York, for Defendant-Appellant Cuevas.


2
APPEARING FOR APPELLEE:  Frank McClain-Sewer, Assistant United States Attorney for the Eastern district of New York, Brooklyn, New York.


3
E.D.N.Y.


4
REVERSED.


5
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York and was argued by counsel.


6
ON CONSIDERATION WHEREOF, IT IS ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is REVERSED.


7
Defendant-appellant Fundador Cuevas appeals from a judgment entered May 24, 1995 in the United States District Court for the Eastern District of New York that convicted him of conspiring to operate a chop shop in violation of 18 U.S.C. §§ 371 and 2322 and operating a chop shop in violation of 18 U.S.C. § 2322.  The judgment of conviction is reversed.  An opinion of this Court, explaining the rationale for our decision, will follow.  The mandate shall issue forthwith.